DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Claim status:
	Claims 1, 4-7 and 17-18 are pending.
	Claims 1 and 7 are amended.
	Claims 2-3 and 8-16 are cancelled.
	Claims 1, 4-7 and 17-18 are being examined as following:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al (US2012/0327501A1 newly cited), in view of Roberts (US5748222 previously cited).
Regarding claim 1, Sakamoto discloses a laser light irradiation device (laser processing apparatus #300, fig.8) configured to emit laser light (refer as “L” in fig.8) to an object, the laser light (refer as “L” in fig.8) irradiation device comprising: 
a laser light source (laser light source #202, fig.8) configured to generate the laser light (refer as “L” in fig.8); 
a spatial light modulator (spatial light modulator #203, fig.8) including a display unit (liquid crystal layer #216, fig. 9) configured to display a phase pattern [refer as “modulation pattern” in Par.0072], the spatial light modulator (spatial light modulator #203, fig.8) configured to modulate the laser light (refer as “L” in fig.8) generated by the laser light source (laser light source #202, fig.8) in accordance with the phase pattern [refer as “modulation pattern” in Par.0072] displayed on the display unit (liquid crystal layer #216, fig. 9) [refer as “modulation pattern” in Par.0072 cited: “…The laser light L incident on the reflective spatial light modulator 203 is transmitted through and modulated according to the modulation pattern displayed on the liquid crystal layer 216 and then is emitted obliquely upward with respect to the horizontal direction…”]; 
controller #250, fig.8) configured to control at least the phase pattern [refer as “modulation pattern” in Par.0072] to be displayed on the display unit (liquid crystal layer #216, fig. 9), wherein 
when the laser light (refer as “L” in fig.8) is transmitted through the phase pattern [refer as “modulation pattern” in Par.0072] displayed on the display unit (liquid crystal layer #216, fig. 9), a wavefront of the laser light (refer as “L” in fig.8) is adjusted to correct a wavefront aberration [refer to Par.0079 cited: “…402a stores an individual difference correction pattern (D-01) for correcting an individual difference occurring in the laser processing device 300 (e.g., a distortion occurring in the liquid crystal layer 216 in the reflective spatial light modulator 203) as an element pattern. The storage unit 402a also stores spherical aberration correction patterns (S-0001 to S-1000) for correcting the spherical aberration occurring at the converging point P of the laser light L as element patterns. Since the spherical aberration occurring at the converging point P of the laser light L varies depending on materials of the object 1 and the distance from the laser light entrance surface of the object 1 to the converging point P of the laser light L, the spherical aberration correction patterns are set with the material and distance serving as parameters and stored in the storage unit 402a…”] caused by any lens or reflective mirror between the laser light source (laser light source #202, fig.8) and the spatial light modulator (spatial light modulator #203, fig.8).

    PNG
    media_image1.png
    572
    485
    media_image1.png
    Greyscale

Sakamoto does not discloses a beam diameter conversion mechanism arranged on an optical path of the laser light  between the laser light source and the spatial light modulator, the beam diameter conversion mechanism configured to enlarge or reduce the beam diameter of the laser light; a lens insertion and removal mechanism including a lens configured to vary the beam diameter of the laser light, the lens insertion and removal mechanism being enabled to (i)insert the lens in the optical path of the laser light between the laser light source and the spatial light modulator, and (ii) remove the 
Roberts discloses a beam diameter conversion mechanism (beam reducer #17, fig.4) arranged on an optical path (refer to the “arrowed light” in fig. 4) of the laser light (refer to the “arrowed line” in fig.4) between the laser light source (inherently included) and the spatial light modulator (final mirror #23, fig.4), the beam diameter conversion mechanism (beam reducer #17, fig.4) configured to reduce the beam diameter of the laser light (refer to the “arrowed light” in fig. 4) [refer to Roberts Col 10 line 31-33 cited: “…The first of these components is a beam reducer 17 which is effective to reduce the diameter of the laser beam…”]; 
a lens insertion and removal mechanism (beam expander #20 and carousel #21, fig.4) including a lens (beam expander #20, fig.4) configured to vary the beam diameter [refer to abstract cited: “…A number of interchangeable beam expanders (20) may be provided mounted within the head and moveable so that one of the expanders is brought into the path of the beam to provide a desired cell size…”] of the laser light (refer to the “arrowed light” in fig. 4), the lens insertion and removal mechanism (beam expander #20 and carousel #21, fig.4) being enabled to (i) insert the lens (beam expander #20, fig.4) in the optical path (refer to the “arrowed light” in fig. 4) of the laser light (refer to the “arrowed light” in fig. 4) between the laser light source (inherently included) and the spatial light modulator (final mirror #23, fig.4), and (ii) remove the lens (beam expander #20, fig.4) from the optical path (refer to the “arrowed light” in fig. 4); 

    PNG
    media_image2.png
    569
    583
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakamoto device with a beam diameter conversion mechanism arranged on an optical path of the laser light  between the laser light source and the spatial light modulator, the beam diameter conversion mechanism configured to enlarge or reduce the beam diameter of the laser light; a lens insertion and removal mechanism including a lens configured to vary the beam diameter of the laser light, the lens insertion and removal mechanism being enabled to (i)insert the lens in the optical path of the laser light between the laser light source and the spatial light modulator, and (ii) remove the lens from the optical path; and correct a wavefront aberration caused by insertion or removal of the lens by the lens insertion and removal A number of interchangeable beam expanders (20) may be provided mounted within the head and moveable so that one of the expanders is brought into the path of the beam to provide a desired cell size…”].

	Regarding claim 4, the modification of Sakamoto and Roberts discloses substantially all features set forth in claim 1, Sakamoto further discloses a lens insertion and removal mechanism (condensing optical system #204 and drive unit #232, fig.8) is enabled to slide the lens in a direction crossing the optical path such that a position of the lens (condensing optical system #204) is switched between a first state in which the lens (condensing optical system #204) is separated from the optical path of the laser light and a second state in which the lens (condensing optical system #204) is located on the optical path [refer to Sakamoto Par.0066 cited: “…Then, when forming the modified region 7, the AF unit 212 drives the drive unit 232 according to thus obtained displacement data, so as to move the condensing optical system 204 to and fro in its optical axis along undulations of the front face 3 of the object 1. …”]. 

	Regarding claim 5, the modification of Sakamoto and Roberts discloses substantially all features set forth in claim 1, Sakamoto does not disclose the lens insertion and removal mechanism is enabled to rotate a lens holder configured to hold the lens around an axis along the optical path such that a position of the lens is switched between a first state in which the lens is separated from the optical path of the laser light and a second state in which the lens is located on the optical path.
Roberts further discloses the lens insertion and removal mechanism (beam expander #20 and carousel #21, fig.4) is enabled to rotate a lens (beam expander #20, fig.4) holder configured to hold the lens (beam expander #20, fig.4) around an axis along the optical path such that a position of the lens is switched between a first state in which the lens is separated from the optical path of the laser light and a second state in which the lens (beam expander #20, fig.4) is located on the optical path [refer to Roberts Col 10 line 46-50 cited: “…Four such beam expanders are mounted in a carousel 21 which is rotated to bring a selected beam expander into the optical path. A control knob 22 mounted on the outside of the case is mechanically linked to the carousel in order to rotate it…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakamoto device with the lens insertion and removal mechanism is enabled to rotate a lens holder configured to hold the lens around an axis along the optical path such that a position of the lens is switched between a first state in which the lens is separated from the optical path of the laser light and a second state in which the lens is located on the optical path, as taught by Roberts, in order to provide easy selection and different size of cell [refer to abstract cited: “…A number of interchangeable beam expanders (20) may be provided mounted within the head and moveable so that one of the expanders is brought into the path of the beam to provide a desired cell size…”].

	Regarding claim 6, the modification of Sakamoto and Roberts discloses substantially all features set forth in claim 1, Sakamoto further discloses a modified region (modified region #7, fig.8) is formed within the object (object #1, fig.8) by setting a refer to “P” in fig. 8) within the object (object #1, fig. 8) and emitting the laser light (refer to “L” in fig. 8).

	Regarding claim 7, Sakamoto discloses a laser light irradiation method of emitting a laser light (refer as “L” in fig.8) to an object (object #1, fig. 8) by using a laser light irradiation device (laser processing apparatus #300, fig.8), 
	the laser light irradiation device (laser processing apparatus #300, fig.8) including: 
	a laser light source (laser light source #202, fig.8) configured to generate the laser light (refer as “L” in fig.8); 
	a spatial light modulator (spatial light modulator #203, fig.8) including a display unit (liquid crystal layer #216, fig. 9) configured to display a phase pattern [refer as “modulation pattern” in Par.0072], the spatial light modulator (spatial light modulator #203, fig.8) modulating the laser light (refer as “L” in fig.8) generated by the laser light source (laser light source #202, fig.8) in accordance with the phase pattern [refer as “modulation pattern” in Par.0072] displayed on the display unit (liquid crystal layer #216, fig. 9); and  
	the laser light irradiation method comprising: 
	a display step of displaying, on the display unit (liquid crystal layer #216, fig. 9), the phase pattern [refer as “modulation pattern” in Par.0072]; and 
	an irradiation step of generating the laser light (refer as “L” in fig.8) from the laser light source (laser light source #202, fig.8) to emit the laser light (refer as “L” in fig.8) to the object, in a state in which the phase pattern [refer as “modulation pattern” in Par.0072] is displayed on the display unit by the display step, 
refer as “L” in fig.8) is transmitted through the phase pattern [refer as “modulation pattern” in Par.0072] displayed on the display unit (liquid crystal layer #216, fig. 9), a wavefront of the laser light (refer as “L” in fig.8) is adjusted to correct a wavefront aberration [refer to Par.0079 cited: “…402a stores an individual difference correction pattern (D-01) for correcting an individual difference occurring in the laser processing device 300 (e.g., a distortion occurring in the liquid crystal layer 216 in the reflective spatial light modulator 203) as an element pattern. The storage unit 402a also stores spherical aberration correction patterns (S-0001 to S-1000) for correcting the spherical aberration occurring at the converging point P of the laser light L as element patterns. Since the spherical aberration occurring at the converging point P of the laser light L varies depending on materials of the object 1 and the distance from the laser light entrance surface of the object 1 to the converging point P of the laser light L, the spherical aberration correction patterns are set with the material and distance serving as parameters and stored in the storage unit 402a…”] caused by any steps that is between the laser light source (laser light source #202, fig.8) and the spatial light modulator (spatial light modulator #203, fig.8).

    PNG
    media_image1.png
    572
    485
    media_image1.png
    Greyscale

	Sakamoto does not disclose a beam diameter conversion mechanism arranged on an optical path of the laser light between the laser light source and the spatial light modulator, the beam diameter conversion mechanism enlarging or reducing the beam diameter of the laser light, an insertion and removal step of (i) inserting a lens configured (ii) removing the lens from the optical path; 
	Roberts discloses a beam diameter conversion mechanism (beam reducer #17, fig.4) arranged on an optical path (refer to the “arrowed light” in fig. 4) of the laser light (refer to the “arrowed light” in fig. 4) between the laser light source (inherently included) and the spatial light modulator (final mirror #23, fig.4), the beam diameter conversion mechanism (beam reducer #17, fig.4) reducing the beam diameter of the laser light (refer to the “arrowed light” in fig. 4), 
	an insertion and removal step of (i) inserting a lens (beam expander #20, fig.4) configured to vary the beam diameter of the laser light (refer to the “arrowed light” in fig. 4) in the optical path of the laser light (refer to the “arrowed light” in fig. 4) between the laser light source (inherently included) and the spatial light modulator or (ii) removing the lens (beam expander #20, fig.4) from the optical path (refer to the “arrowed light” in fig. 4) [refer to abstract cited: “…A number of interchangeable beam expanders (20) may be provided mounted within the head and moveable so that one of the expanders is brought into the path of the beam to provide a desired cell size…”];

    PNG
    media_image2.png
    569
    583
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakamoto method with a beam diameter conversion mechanism arranged on an optical path of the laser light between the laser light source and the spatial light modulator, the beam diameter conversion mechanism enlarging or reducing the beam diameter of the laser light, an insertion and removal step of (i) inserting a lens configured to vary the beam diameter of the laser light in the optical path of the laser light between the laser light source and the spatialACTIVE. 125957244.01Application No. 16/078,220Docket No.: 046884-6606-00-US-578876 Amendment dated: February 19, 2021Page 4Reply to Office Action of October 6, 2020light modulator or (ii) removing the lens from the optical path, as taught by Roberts, in order to A number of interchangeable beam expanders (20) may be provided mounted within the head and moveable so that one of the expanders is brought into the path of the beam to provide a desired cell size…”].

	Regarding claim 17, the modification of Sakamoto and Roberts discloses substantially all features set forth in claim 4, Sakamoto further discloses a modified region (modified region #7, fig.8) is formed within the object (object #1, fig.8) by setting a converging point (refer to “P” in fig. 8) within the object (object #1, fig. 8) and emitting the laser light (refer to “L” in fig. 8).

	Regarding claim 18, the modification of Sakamoto and Roberts discloses substantially all features set forth in claim 5, Sakamoto further discloses a modified region (modified region #7, fig.8) is formed within the object (object #1, fig.8) by setting a converging point (refer to “P” in fig. 8) within the object (object #1, fig. 8) and emitting the laser light (refer to “L” in fig. 8).

Response to Amendment
With respect to the Notification of 112f: the applicant’s amendment filed on February 19th 2020 that overcame the Notification of 112f in the previous office action. 
With respect to the Rejection 112a: the applicant’s amendment filed on February 19th
With respect to the Rejection 112b: the applicant’s amendment filed on February 19th 2020 that overcame the Rejection 112b in the previous office action. 
With respect to the Rejection 112d: the applicant’s amendment filed on February 19th 2020 that overcame the Rejection 112d in the previous office action. 
Response to Argument
Applicant's arguments filed February 19th 2020 have been fully considered but moot in view of the new ground(s) of rejection. See present Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930.  The examiner can normally be reached on Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761